Olivek, Presiding Judge:
These appeals to reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and between counsel for plaintiff and the Assistant Attorney General, attorney for the United States, that the merchandise represented by the items marked “A” on the invoices and checked by examiner L. D. Johnson LDJ (name and initials of examiner) consists of safety matches of the strike-on-box type imported from Finland after May 11, 1934; that the appraisal of this merchandise under the anti-dumping act of 1921 was based upon the finding of dumping by the Secretary of the Treasury dated March 23, 1931, TD 47716, which finding was revoked June 13, 1940, TD 50169, as to merchandise imported after May 11, 1934, and that upon this stipulation these cases may be submitted, the appeals to be regarded as limited to said items marked “A”.
Plaintiff waives the right to first docket call.
It is further affirmed by the undersigned, George R. Tuttle, member of the firm of Lawrence & Tuttle, counsel for plaintiff, that he has personally examined these appeals, and of his own knowledge certifies that they have been duly signed and filed within the statutory time.
On the agreed facts, I find, as to the merchandise represented by the items marked A on the invoices and checked by Examiner L. D. Johnson, that the appraiser’s findings of values as the foreign-market values on dates of purchase, purchase prices, and foreign market values on dates of exportation, under the Antidumping Act of 1921, are null and void and of no effect. Judgment will be rendered accordingly.